LAWRENCE R. NASH, Corporation Counsel, Wood County
You have requested to be informally advised whether the Wood County Board may create a county board committee under the name and style of "Committee on Public Trails" to coordinate the need for planning trails for snowmobiles, motorcycles, bicycles, motorbikes, bridle paths and hiking.
You state that at the present time the Board prefers a special county board committee rather than having the task performed by the County Park Committee or Conservation and Forestry Committee.
You do not advise whether the county has a county park commission pursuant to secs. 27.02 to 27.06, Stats. Such commission would have the powers primarily sought — planning, land acquisition and management — over trails for recreational purposes. Sec. 27.05, Stats.
I am of the opinion, however, that for the purposes of planning and coordination of public trails, the county can utilize a committee of county board members appointed under sec. 59.06, Stats., and that such board members may be compensated within the limits therein set forth subject to the limitations in sec. 59.03 (2) (f), (g), (h), (i), (j), Stats.
When authorized by the Board, such committee could expend reasonable funds for investigation and public hearings. Expenditures might include cost of notices, reporter, transcripts, photographs, maps and report. While the committee could rely on advice of a citizens' advisory committee, I do not know of any statute which would permit the payment of per diem, mileage, hotel or meal expenses to the members of such committee.
Where a county has a county park commission, such commission probably has power to acquire land (including lease of private lands) for the purposes of operating and maintaining trails for hiking, biking, motorcycling, snowmobiling, etc., and to use county park and county forest lands, with county board approval, for such purposes. Secs. 27.05, 27.065, 28.11 (3) (b), 23.09
(11), Stats. *Page 261 
Where the trails were operated and maintained by the county park commission, the moneys expended by the commission for trail purposes would be subject to the mill-tax limit in sec. 27.06, Stats.
There is a possibility, especially where a county wanted to seek contributions from municipalities directly benefiting, that the trail project could be carried out by a "county recreation committee" created under sec. 59.07 (26), Stats. It is my opinion, however, that the county park commission has more specific power in the area.
RWW:RJV